                                                                FILED
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1456
                                                         2020 NOV 23Page
                                                                      AM110:59
                                                                          of 34
                                                                CLERK
                                                         U.S. DISTRICT COURT


                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


      ADRIANA CLARK,                                           MEMORANDUM DECISION
                                                               AND ORDER GRANTING IN
            Plaintiff,                                        PART AND DENYING IN PART
                                                              DEFENDANT’S MOTION FOR
      v.                                                        SUMMARY JUDGMENT

      VIVINT SOLAR, INC.,
                                                               Case No. 2:17-cv-00144-JNP-JCB
            Defendant.

                                                                  District Judge Jill N. Parrish

                                                               Magistrate Judge Jared C. Bennett


           This matter is before the court on Defendant Vivint Solar’s (“Vivint” or “Defendant”)

  Motion for Summary Judgment (the “Motion”). ECF No. 70. Plaintiff Adriana Clark (“Clark” or

  “Plaintiff”) brings this employment discrimination suit under the Equal Pay Act and Title VII of

  the 1964 Civil Rights Act (“Title VII”), claiming Vivint discriminated against her both in her wage

  and in the disparate workplace treatment she experienced based on her gender and religion. She

  also claims Vivint retaliated against her for filing internal complaints. Having considered the

  parties’ memoranda and argument presented at the hearing on October 20, 2020, the court grants

  in part and denies in part Defendant’s Motion.

                                      I.      BACKGROUND 1

           This dispute arises from Clark’s employment at Vivint in various human resources (“HR”)

  positions, during which she alleges that Vivint paid her unequally because of her gender and



  1
   The court recites the record facts in the light most favorable to Plaintiff as non-movant, resolving
  all factual disputes and drawing all reasonable inferences in her favor. See Riser v. QEP Energy,
  776 F.3d 1191, 1195 (10th Cir. 2015).
                                                   1
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1457 Page 2 of 34




  religion, treated her in a discriminatory manner on the same grounds, and retaliated against her for

  filing complaints of gender discrimination. Clark’s wage discrimination claims are based on her

  allegations that, because she is female and does not subscribe to the teachings of The Church of

  Jesus Christ of Latter-day Saints (the “LDS Church”), she was paid less than two of Vivint’s male

  employees who are members of the LDS Church, Scott Strong (“Strong”) and Anthony Allred

  (“Allred”).

         A.      HR G ENERALIST R OLE

         Clark began working at Vivint as an HR Generalist on November 11, 2013. In this role,

  Vivint paid Clark $60,000/year, with a potential 5% bonus. Vivint did not give Clark an office

  while employed in this position. As an HR Generalist, Clark’s duties included employee

  onboarding, performance management, discipline, career development, recruiting, and managing

  employee relations activities by conducting investigations of employee misconduct and addressing

  employee performance issues. Plaintiff claims that when Vivint first hired her, she was the only

  person conducting employee relations duties at the company and that she would record employee

  relations investigations on a spreadsheet called the HR Tracker. During the period relevant to this

  litigation, Clark’s direct supervisor was Director of Human Capital Matthew Sadowski

  (“Sadowski”) and her department head was Vice President of Human Capital Tessa White

  (“White”). Clark does not claim that she was paid discriminatorily as an HR Generalist during the

  period of November 11, 2013 to October 20, 2014. See ECF No. 70–2 at 6.

         B.      H UMAN C APITAL O PERATIONS M ANAGER R OLE

         On October 20, 2014, Vivint promoted Clark to Human Capital Operations Manager. At

  this time, Clark did not receive any pay raise, office, or additional benefits. When White offered

  Clark the position, White informed Clark that she would be taking over Strong’s duties. Vivint had

  hired Strong in April 2014 under the title Director of Human Capital Operations and terminated

                                                   2
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1458 Page 3 of 34




  his employment in October 2014 after offering him a ten-week severance package. In this role,

  Strong earned $105,000/year plus a 15% bonus. Strong’s job description indicates that he

  “handle[d] performance management, organization effectiveness, compensation and benefits,

  onboarding, and training.” ECF No. 82–5 at 4. Strong’s other responsibilities included developing

  and implementing organization and human capital strategies through “talent acquisition, staffing,

  employment processing, compensation, training and development, records management, safety

  and health, succession planning, employee relations and retention, AAEEO compliance, and labor

  relations.” Id.; see also ECF No. 70–4 at 21 (White describing Strong’s duties as implementing

  processes concerning “onboarding, adjudications, I-9’s, audits, criminal background checks”).

         After her promotion to Human Capital Operations Manager, Clark took over managing

  Strong’s team of eighteen employee direct reports. See ECF No. 70–2 at 6. In this role, Clark was

  responsible for all the post-hiring employment issues for all Vivint employees. This included

  supervising a team of HR Coordinators; employee performance management; employee relations

  duties including conducting misconduct investigations; and onboarding duties that involved

  background checks, drug testing, preparing offer letters, and ensuring that I-9 tax forms and non-

  compete agreements were properly completed. See id. at 7, 10–11.

         C.      H UMAN C APITAL M ANAGER E AST R EGION R OLE

         In February 2015, Vivint promoted Clark to the Human Capital Manager of the East Region

  position. By this time, Clark had ten years of experience as an HR professional. As Human Capital

  Manager of the East Region, Clark was initially responsible for HR obligations in fifteen offices

  in four states with the number of states in her purview expected to increase to eight by the end of

  2015. Specifically, Clark at first supported HR functions concerning both sales and operations

  employees in these offices, mostly splitting her job between employee relations and onboarding



                                                  3
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1459 Page 4 of 34




  duties. She had five employees directly reporting to her. Clark had a counterpart Human Capital

  Manager of the West Region named Tina Rojas, who lived in Arizona.

          Vivint’s job description for this role states that Clark “is the first contact assigned to the

  business unit for all things HR.” ECF No. 82–5 at 3. It further states that in this position, Clark

  “will handle performance management, organization effectiveness, compensation and benefits,

  onboarding, and training.” Id. The job description delineates that the position holder must:

  “integrate various HR products, services, and processes”; “[i]nterpret organizational strategies and

  offer up appropriate HR solutions”; “[w]ork with managers to establish and maintain competitive

  programs that attract and retain high quality employees in a cost effective manner”; “[c]ollaborate,

  develop and deliver HR policies, practices, and procedures that guide the business while achieving

  compliance”; “[p]articipate in the internal marketing of HR to the rest of the organization”;

  “[i]mplement HR policies as a generalist”; “[p]artner with business operations to ensure a complete

  understanding of business needs”; and serve as an “HR liaison for . . . succession planning, talent

  management, employee relations, compensation, benefits, EEO, and/or training and development

  objectives and resolves HR issues.” Id. The job also required “5 years experience as an HR

  Generalist with hands on experience in performance management and/or talent management

  initiatives, with a track record of receiving increased responsibilities.” Id. at 2. Clark testified that

  she performed these listed functions in her Human Capital Manager East Region position. See ECF

  No. 70–2 at 6–7, 10.

          Around this time, Vivint also hired Allred for a new Human Capital Partner position. Vivint

  created the new position with the expectation that Allred would perform HR duties specifically

  focused on the Sales Department. White had previously worked with Allred years earlier at a

  different company. Although she knew that Allred did not have any HR experience, White decided



                                                     4
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1460 Page 5 of 34




  to offer Allred the position on January 28, 2015 because she liked his prior work performance and

  knew he was a police officer earlier in his career. White did not post the position publicly or

  internally for Vivint employees and did not consider Clark for the HR Capital Partner position

  because White believed Clark was not “the right fit for Sales.” ECF No. 82–11 at 6. Clark and

  other employees were surprised by Allred’s hire given his lack of HR experience.

         Soon after Allred’s hiring, Clark saw Allred’s offer letter and learned that he would be paid

  $120,000/year, with a 20% bonus. Vivint had previously hired Sharon Wilcken as a Human Capital

  Partner in February 2014 and paid her $49,224/year. Because of Allred’s inexperience, Vivint

  assigned Clark and Rojas to support his HR responsibilities related to Sales, including by

  continuing to conduct some onboarding and employee relations functions such as investigations.

  See ECF No. 82–12 at 1–2.

         Allred’s Human Capital Partner job description is nearly identical to Clark’s Human

  Capital Manger job description. Both job descriptions state that the employee would be “the first

  contact with assigned business units for all things HR related, such as performance management,

  organization effectiveness, compensations and benefits, onboarding, or training needs.” ECF No.

  82–5 at 1, 3. Like Clark’s job description, the Human Capital Partner responsibilities also stated

  that Allred must “integrate various HR products/services/processes”; “[i]nterpret organizational

  strategies and offer up appropriate HR solutions”; “[w]ork with managers to establish and maintain

  competitive programs that attract and retain high quality employees in a cost effective manner”;

  “[c]ollaborate on development and delivery of HR policies, practices, and procedures that guide

  the business while achieving compliance”; “[p]articipate in the internal marketing of HR to the

  rest of the organization”; “[i]mplement HR policies as a generalist”; and serve as an “HR liaison




                                                  5
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1461 Page 6 of 34




  for . . . succession planning, talent management, employee relations, compensation, benefits, EEO,

  and/or training and development.” Id. at 1.

          D.      C LARK ’ S W AGE D ISCRIMINATION C OMPLAINTS

          In October 2014, after Vivint promoted Clark to HR Operations Manager but did not offer

  her a pay raise, Clark complained to Sadowski and White about her low salary compared to

  national statistics for equivalent HR roles. On February 4, 2015, after Clark’s promotion to HR

  Manager of the East Region position without a pay increase or additional benefits like an office,

  Clark again raised concerns about her specific wage and complained of Vivint’s gender pay gap.

  In this request for a raise, Clark identified that one male employee, Steve Littlefield, had recently

  been promoted to interim Manager of Recruiting Specialists and received a $40,000/year raise and

  a 30% bonus. See ECF No. 70–2 at 124. Clark also brought up Allred’s $120,000/year salary and

  his similar role during her meeting with Sadowski, stating that she was “being significantly

  underpaid for the role that [she was] doing” and “that [Allred] was brought in at almost double

  [her] salary.” Id. at 34.

          E.      C LARK ’ S P ERFORMANCE R EVIEWS

          Clark received numerous positive performance reviews concerning her employment at

  Vivint. For example, on October 10, 2014, Clark received an email from White expressing White’s

  gratitude for Clark’s “dedication,” “flexibility,” and “work ethic” that “helped [Vivint] get through

  some very tough times,” and White wrote that Clark’s work was “integral and [Vivint] couldn’t

  do it without [her].” ECF N0. 70–4 at 65. On April 23, 2015, White also observed:

                  [Clark] was a hard worker, smart, extremely dedicated, and the glue
                  that held us together. She worked until the job was done. She figured
                  out solutions to problems. She never complained, and she was
                  willing to do whatever tasks or challenges were thrown at her. . . .
                  She is well rounded, having played so many parts in our fast-
                  growing team. And because of that, she is also able to deal with


                                                   6
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1462 Page 7 of 34




                 ambiguity. A fast pace does not phase her in the least. She always
                 gives her best no matter the circumstances.

  ECF No. 70–4 at 41, 70.

         F.      C LARK ’ S T ERMINATION

         On April 16, 2015, Sadowski and another Human Capital Director, Jeremy Sabin

  (“Sabin”), informed Clark that she was being let go from her position as Human Capital Manager

  of the Eastern Region because Vivint wanted an employee to live within the Eastern region and

  Clark was living and working in Utah. Prior to this meeting, Vivint’s Director of Recruiting, Mike

  Chonko, had informed Clark that White “wanted [her] gone” from the company and had scratched

  off her name from the organizational chart on a whiteboard during a meeting. See ECF No. 70–2

  at 40–41.

         During their meeting with Clark, Sabin and Sadowski told Clark that the change would

  take effect in forty-five days, during which Clark would assist with the transition, and that Clark

  would receive one month’s severance pay after that transition time ended. White ultimately made

  the decision to relocate Clark’s position in consultation with Sabin and Sadowski. After deciding

  to move Clark’s position to the East Coast, Vivint did not offer her an opportunity to move with

  the position or to take any other positions with the company. Instead, White encouraged her to

  seek jobs at other companies. At the time of her termination, Vivint paid Clark $69,310/year. See

  ECF No. 82–10.

         On April 28, 2015, Sabin emailed Vivint employees announcing the decision to relocate

  the Human Capital Manager East Region position to the East Coast and informing them that Clark

  would no longer hold the position. During the forty-five-day transition period after the April 16

  meeting, Clark continued to work on HR matters such as investigating complaints of

  discrimination and harassment. At this time, Clark continued to work with Allred and help him


                                                  7
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1463 Page 8 of 34




  with “how to handle discrimination claims” and other sensitive investigations. ECF No. 70–4 at

  51. Clark finished her employment at Vivint on June 5, 2015. But Vivint did not post the Human

  Capital Manager East Region position publicly until February 11, 2016. The posting indicated that

  the employee would work out of Westbury, New York. On May 16, 2016, Vivint hired an external

  candidate for the position.

                                    II.      LEGAL STANDARD

         Summary judgment is proper “if the movant shows that there is no genuine dispute as to

  any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

  The movant bears the initial burden of demonstrating the absence of a genuine dispute of material

  fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has met this burden, the

  burden shifts to the nonmoving party to “set forth specific facts showing that there is a genuine

  issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citation omitted). “A

  fact is material if, under the governing law, it could have an effect on the outcome of the lawsuit.

  A dispute over a material fact is genuine if a rational jury could find in favor of the nonmoving

  party on the evidence presented.” Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760,

  767 (10th Cir. 2013) (citation omitted). “At the summary judgment stage, the judge’s function is

  not to weigh the evidence and determine the truth of the matter.” Concrete Works of Colo., Inc. v.

  City & County of Denver, 36 F.3d 1513, 1518 (10th Cir. 1994). Instead, the court must “view all

  evidence and any reasonable inferences that might be drawn therefrom in the light most favorable

  to the non-moving party.” Riser v. QEP Energy, 776 F.3d 1191, 1195 (10th Cir. 2015) (citation and

  alteration omitted).

                                          III.   DISCUSSION

         Plaintiff raises various gender and religious discrimination claims under Title VII, as well

  as wage discrimination claims under the Equal Pay Act. In Plaintiff’s first cause of action, she

                                                   8
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1464 Page 9 of 34




  alleges that Defendant violated Title VII by discriminatorily limiting “her status, pay, opportunities

  for advancement and promotion” and “exclud[ing] her socially and professionally because of her

  gender and religion.” Compl. ¶¶ 32–33. Plaintiff also alleges that Vivint discriminated against her

  and other female employees by “ignor[ing] [their] complaints of discrimination.” Id. ¶ 36. In

  Plaintiff’s second cause of action, she alleges that instead of addressing her complaints of gender

  discrimination, Defendant also violated Title VII by “terminat[ing] her for pretextual reasons . . .

  in retaliation for complaining of discrimination.” Id. ¶ 44. Plaintiff alleges in her third cause of

  action that Defendant violated the Equal Pay Act because it paid her less than her male comparators

  “beginning with her hiring in 2013 and continuing through her 2015 termination.” Id. ¶ 51. In

  summary, the court understands Plaintiff’s Complaint raises six theories of liability: (1) Equal Pay

  Act claims concerning a wage disparity between male and female employees; (2) Title VII

  disparate treatment claims based on gender; (3) Title VII disparate treatment claims based on

  religion; (4) Title VII wage discrimination claims based on gender; (5) Title VII wage

  discrimination claims based on religion; and (6) a Title VII retaliation claim concerning

  Defendant’s response to Plaintiff’s complaints of gender discrimination.

         Defendant moved for summary judgment only on Plaintiff’s Equal Pay Act claims, Title

  VII gender wage discrimination claims, and Title VII retaliation claim. See ECF No. 70 at 6.

  Defendant does not specifically address Plaintiff’s religious discrimination claims because it

  believed that these claims are “not separate and distinct from her claim for gender discrimination.”

  Id. at 35 n.5. At oral argument, however, counsel for Plaintiff conceded that her Title VII wage

  discrimination claim based on religion fails. The court accordingly grants summary judgment for

  Defendant as to this claim.




                                                    9
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1465 Page 10 of 34




          Defendant’s Motion also does not address Plaintiff’s disparate treatment claims based on

  either gender or religion, even though her Complaint contains such claims. Id. ¶¶ 32–36. Instead,

  Defendant addresses these issues for the first time in its reply memorandum. See ECF No. 91 at

  31–32. As the Tenth Circuit has unequivocally stated, “[i]ssues not raised in the opening brief are

  deemed abandoned or waived.” Riser, 776 F.3d at 1201 (citations omitted); see also Toevs v. Reid,

  685 F.3d 903, 911 (10th Cir. 2012) (“Arguments not clearly made in a party’s opening brief are

  deemed waived.”). 2 Thus, the court does not consider Defendant’s arguments concerning

  Plaintiff’s disparate treatment claims because Defendant failed to raise arguments against those

  theories of liability in its Motion.

          In resolving the claims on which Defendant did move for summary judgment, the court

  first addresses the parties’ various evidentiary disputes. Next, the court analyzes Plaintiff’s Equal

  Pay Act claims and concludes that there are genuine disputes of material fact that preclude

  summary judgment. Viewing the disputed facts and inferences in Plaintiff’s favor, a reasonable

  jury could find that Defendant maintained a gender pay disparity that violates the Equal Pay Act.

  The court reaches the same result on Plaintiff’s Title VII gender wage discrimination claims. The

  court then turns to Plaintiff’s Title VII retaliation cause of action and enters summary judgment in

  favor of Defendant on that claim. Finally, the court considers Defendant’s argument for partial

  summary judgment against plaintiff concerning any purported wage discrimination that she

  experienced in her first role at Vivint as an HR Generalist.




  2
    As this court recently stated, “[i]t is not enough merely to present an argument in the skimpiest
  way, and leave the Court to do counsel’s work-framing the argument, and putting flesh on its bones
  through a discussion of the applicable law and facts.” Butler v. Cardiff Healthcare, Inc., No. 2:17-
  CV-01114-JNP, 2019 WL 3752574, at *8 (D. Utah Aug. 8, 2019) (unpublished) (citation omitted).

                                                   10
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1466 Page 11 of 34




          A.        E VIDENTIARY D ISPUTES

          The court first address the parties’ various evidentiary disputes. Defendant asks the court

  to (1) disregard testimony concerning Mike Chonko as hearsay, (2) disregard Exhibit 7 to Clark’s

  Deposition because it is hearsay, and (3) disregard evidence of Sharon Wilcken’s (“Wilcken”)

  salary because it is irrelevant. Plaintiff asks the court to disregard Shelly Sperling’s (“Sperling”)

  declaration attached to Defendant’s motion because Defendant failed to properly disclose Sperling

  as a witness under Federal Rule of Civil Procedure 26. For the following reasons, the court

  disregards testimony concerning Chonko and the Sperling declaration, but will consider Exhibit 7

  to Clark’s Deposition and information concerning Wilcken’s salary.

               1.      Mike Chonko’s Statements

          Plaintiff’s response memorandum cites to passages in Clark’s deposition in which Clark

  recalled that Mike Chonko (“Chonko”), Vivint’s Director of Recruiting, informed Clark that White

  “wanted her gone” and that he knew White crossed Clark’s name off an organizational chart on a

  white board saying “we need her gone.” See ECF No. 81 at 26. Defendant contends that Clark’s

  recitation of what she heard from Chonko about White is “hearsay within hearsay” prohibited

  under Federal Rules of Evidence 801 and 805. ECF No. 91 at 10. Plaintiff responds with three

  arguments as to why the statements are not impermissible hearsay: (1) Chonko and White are both

  party opponents, (2) Plaintiff could present Chonko’s statements in an admissible form through

  his anticipated testimony at trial, and (3) Plaintiff presents these statements for their effect on Clark

  and not for their truth. ECF No. 98 at 1–2. “At the summary judgment stage, evidence need not be

  submitted ‘in a form that would be admissible at trial.’” Argo v. Blue Cross & Blue Shield of Kan.,

  Inc., 452 F.3d 1193, 1199 (10th Cir. 2006) (quoting Celotex, 477 U.S. at 324). Here, Plaintiff’s

  arguments that the statements may be admitted to prove the matter they assert are foreclosed by



                                                     11
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1467 Page 12 of 34




  the Tenth Circuit’s decision in Johnson v. Weld County, Colorado, 427 F.3d 1303 (10th Cir. 2005).

  However, the court will consider the statements for their effect on Clark as the listener.

         Johnson held that “an employee’s statements are not attributable to his employer as a party-

  opponent admission in an employment dispute unless the employee was ‘involved in the

  decisionmaking process affecting the employment action’ at issue.” Id. at 1209 (quoting Jaramillo

  v. Colo. Judicial Dep’t, 427 F.3d 1303, 1314 (10th Cir. 2005)). Here, although White is properly

  considered a party opponent, Plaintiff has not demonstrated beyond conjecture that Chonko was

  involved with the decision to relocate Clark’s position. Plaintiff recognizes that Sabin, Sadowski,

  and White were involved in the decision, but Plaintiff does no more than speculate that Chonko

  also participated. Thus, under Johnson, Plaintiff has not demonstrated that Chonko is a party

  opponent for purposes of the hearsay rule. See, e.g., Talbott v. Pub. Serv. Co. of New Mexico, No.

  CV 18-1102 SCY/LF, 2020 WL 2043481, at *7 (D.N.M. Apr. 28, 2020) (analyzing Johnson and

  reaching similar result where the plaintiff had not demonstrated that the declarant had “decision-

  making authority related to Plaintiff’s employment”).

         Johnson also ruled that although “the form of evidence produced by a nonmoving party at

  summary judgment may not need to be admissible at trial, ‘the content or substance of the evidence

  must be admissible.’” 427 F.3d at 1210 (quoting Thomas v. IBM, 48 F.3d 478, 485 (10th Cir.

  1995)). There, like here, the plaintiff sought to introduce a party-opponent supervisor’s statements

  through other employees’ recitation of the supervisor’s remarks about the plaintiff. Id. at 1208.

  The court in Johnson rejected the plaintiff’s invitation to consider the otherwise hearsay

  “statements because they could be replaced at trial by admissible evidence, namely their live

  testimony.” Id. at 1209. Plaintiff makes the same argument in support of considering Chonko’s

  purported testimony here, see ECF No. 98 at 3, but the court must reject it under Johnson.



                                                   12
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1468 Page 13 of 34




         While Chonko’s alleged statements may not be admitted to prove that Defendant intended

  to terminate Clark, they may be admitted for their effect on Clark as the listener. Chonko’s

  statements are relevant to determining the reasonableness of Clark’s decision not to seek continued

  employment with Vivint. In short, Chonko’s alleged statements are not admissible to establish

  when Vivint decided to terminate Clark, but they are admissible for the purpose of determining

  whether Clark’s actions, such as failing to pursue a transfer, were reasonable.

             2.      Clark’s Notes

         Defendant also objects on hearsay grounds to Exhibit 7 to Clark’s Deposition, which is a

  compilation of Clark’s notes concerning the alleged adverse treatment she experienced at Vivint.

  See ECF No. 70–2 at 124–127. Specifically, Defendant argues the notes are not admissible to

  support Clark’s contention that “Clark was aware that a male employee, Steve Littlefield, who had

  been made an interim Manager of the Recruiting Specialists received a $40,000 raise and a 30%

  bonus with the new position.” ECF No. 91 at 11–12. Defendant’s objection is to the form in which

  Plaintiff presents this evidence, rather than its content. This objection fails because “the form of

  evidence produced by a nonmoving party at summary judgment may not need to be admissible at

  trial,” and only “the content or substance of the evidence must be admissible.” Johnson, 594 F.3d

  at 1210 (citation omitted). For example, an affidavit may be considered on summary judgment,

  even though it is “a form of evidence that is usually inadmissible at trial given our adversarial

  system’s preference for live testimony.” Id. Here, although the content or substance may be

  currently presented in an inadmissible form in Clark’s typed notes, 3 at trial she may present the

  same content in an admissible form through live testimony without the alleged hearsay problems.

  Thus, the court will consider Exhibit 7 to Clark’s Deposition.


  3
   The court does not reach the issue of whether Plaintiff’s typed notes are themselves admissible
  as a present sense impression or for any other reason.
                                                  13
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1469 Page 14 of 34




             3.      Sharon Wilcken’s Salary

         Defendant objects on relevance grounds to Plaintiff’s factual contentions that Allred was

  hired in early 2015 at $120,000 per year but that “Vivint hired Sharon Wilcken as a Human Capital

  Partner on February 24, 2014,” at a salary of $49,224 per year and that Wilcken “received a raise

  to $54,000 per year in May 2015 due to increased responsibilities provided with the recent Ops

  and Install organizational change.” ECF No. 91 at 13. “Evidence is relevant if: (a) it has any

  tendency to make a fact more or less probable than it would be without the evidence; and (b) the

  fact is of consequence in determining the action.” FED. R. EVID. 401. The “standard of relevance .

  . . is a liberal one.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 587 (1993). “As a general

  rule . . . ‘the testimony of other employees about their treatment by the defendant is relevant to the

  issue of the employer’s discriminatory intent.’” Mickelson v. New York Life Ins. Co., 460 F.3d

  1304, 1315 (10th Cir. 2006) (citation omitted). Thus, the wage that Vivint paid Wilcken is relevant

  to Clark’s discrimination claims.

             4.      Shelly Sperling’s Declaration

         Finally, Plaintiff objects to Defendant’s use of Sperling’s declaration because she “was not

  disclosed as a potential witness” and this “failure to disclose” prejudiced Plaintiff because it

  prevented her “from having the opportunity to depose her or cross examine her on the statements

  in the declaration.” ECF No. 81 at 19. Plaintiff is correct that Defendant did not disclose Sperling

  as a potential witness. See ECF No. 98–2. The court construes Plaintiff’s argument as invoking

  Federal Rule of Civil Procedure 26(a)(1)(A)(i), which states that a party must provide to opposing

  parties “the name and, if known, the address and telephone number of each individual likely to

  have discoverable information—along with the subjects of that information—that the disclosing

  party may use to support its claims or defenses.” Parties are required to make their “initial

  disclosures based on the information then reasonably available” and they are “not excused from

                                                   14
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1470 Page 15 of 34




  making [their] disclosures because [they have] not fully investigated the case.” FED. R. CIV. P.

  26(a)(1)(E). Further, under Rule 26(e), these initial disclosures must be supplemented “in a timely

  manner if the party learns that in some material respect the disclosure or response is incomplete or

  incorrect, and if the additional or corrective information has not otherwise been made known to

  the other parties during the discovery process or in writing.” FED. R. CIV. P. 26(e).

         “As a sanction for violating this rule, ‘the party is not allowed to use that information or

  witness to supply evidence on a motion, . . . unless the failure was substantially justified or is

  harmless.’” Deere v. XPO Logistics Freight, Inc., 798 F. App’x 278, 283 (10th Cir. 2020)

  (unpublished) (quoting FED. R. CIV. P. 37(c)(1)); see also Smith v. Elva Grp., LLC, No. 1:13-CV-

  00028-DS-DBP, 2015 WL 2384037, at *1 (D. Utah May 19, 2015) (unpublished) (“A failure to

  properly disclose a witness may result in exclusion of the witness from subsequent hearings.”).

  “Courts have discretion in assessing harmlessness and should consider whether: (1) the opposing

  party is prejudiced; (2) the prejudice can be cured; (3) the proceedings would be disrupted; and (4)

  the party acted in bad faith.” Deere, 798 F. App’x at 283 (citing Woodworker’s Supply, Inc. v.

  Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999)). But the court “need not make

  explicit findings concerning the existence of a substantial justification or the harmlessness of a

  failure to disclose” for all of these considerations. Woodworker’s Supply, 170 F.3d at 993. The

  court considers each of these factors in turn.

         First, Plaintiff is prejudiced by Defendant’s failure to disclose Sperling as a witness. As

  this court has recognized, the prejudice of a proponent party’s nondisclosure “is apparent” when,

  as here, the opposing party “received the first indication that [the non-disclosing party] would rely

  on that evidence” during summary judgment briefing. See XMission, L.C. v. Adknowledge, Inc.,

  No. 2:15-CV-277-TC, 2016 WL 3562039, at *8 (D. Utah June 24, 2016) (unpublished). Defendant



                                                   15
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1471 Page 16 of 34




  argues, however, that its Rule 26 disclosure violation was harmless because Clark can later depose

  Sperling or ask her questions at trial regarding the contents of her declaration. But under the

  Federal Rules, witnesses such as Sperling are “required to be included in [the proponent party’s]

  initial disclosures, regardless of whether they may testify at trial.” Borandi v. USAA Cas. Ins. Co.,

  No. 2:13-CV-141-TS-PMW, 2014 WL 4955778, at *3 (D. Utah Oct. 2, 2014) (unpublished).

  Defendant also argues that Plaintiff is not prejudiced because she should have been on notice that

  Defendant would use Sperling as a witness because Sperling is referenced in various discovery

  productions and depositions. But it is not Plaintiff’s “responsibility to depose every individual

  referenced in either documents attached to [Defendant’s] initial disclosures or during depositions.

  Instead, it was [Defendant’s] burden to disclose” its potential witnesses under Rule 26. See id.; see

  also Hornady Mfg. Co. v. Doubletap, Inc., No. 2:11-CV-18 TS, 2013 WL 1693678, at *2 (D. Utah

  Apr. 18, 2013) (unpublished) (recognizing that references to the witness “in and amongst other

  discovery materials . . . is insufficient to put [the opposing party] on notice of [the witness’s]

  identity and the subject matter of discoverable information she might provide”). Thus, Plaintiff

  was prejudiced by Defendant’s nondisclosure. The fact that Sperling may testify at trial or that

  Sperling is mentioned elsewhere in discovery productions does not justify Defendant’s

  nondisclosure or ameliorate the prejudice to Plaintiff.

         Second, the prejudice from Defendant’s nondisclosure cannot be cured without further

  disruption to these proceedings. Defendant argues that “any possible prejudice can be remedied by

  allowing Clark to depose Sperling on the contents of her declaration,” but then Defendant also

  argues that “such a deposition is not warranted” because “Clark has not identified what information

  she seeks” from Sperling. ECF No. 91 at 15. By offering and then resisting in consecutive

  sentences the possibility of Plaintiff deposing Sperling, Defendant demonstrates that its cure



                                                   16
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1472 Page 17 of 34




  proposal is a feigned overture. Regardless, an offer to depose “is not a reasonable accommodation

  to remedy the prejudice occasioned by [Defendant’s] failure to include [Sperling] in [its] initial

  disclosures and provide [Plaintiff] with any meaningful opportunity to conduct discovery” before

  the court decides this Motion. See Borandi, 2014 WL 4955778, at *4. Moreover, permitting Clark

  to depose Sperling and thereby cause further “delay in resolution of [the] summary judgment issues

  [is itself] prejudicial” to Plaintiff. See XMission, L.C., 2016 WL 3562039, at *8 (citation omitted).

  Because Defendant did not comply with Rule 26(a) or 26(e) by failing to disclose Sperling, the

  court will disregard her declaration for purposes of this Motion because Defendant’s nondisclosure

  was not substantially justified and caused Plaintiff prejudice.

         B.      E QUAL P AY A CT W AGE D ISCRIMINATION C LAIMS

          Plaintiff claims that Vivint violated the Equal Pay Act by paying Strong and Allred more

  than Clark for substantially equal work. The Equal Pay Act prohibits wage discrimination

  “between employees on the basis of sex . . . for equal work on jobs the performance of which

  requires equal skill, effort, and responsibility, and which are performed under similar working

  conditions.” 29 U.S.C. § 206(d)(1). The Equal Pay Act “impos[es] a form of strict liability on

  employers who pay males more than females for performing the same work—in other words, the

  plaintiff . . . need not prove that the employer acted with discriminatory intent.” Mickelson v. New

  York Life Ins. Co., 460 F.3d 1304, 1310–11 (10th Cir. 2006) (citations omitted). To establish a

  prima facie case of wage discrimination under the Equal Pay Act, Plaintiff must demonstrate: “(1)

  she was performing work which was substantially equal to that of the male employees considering

  the skills, duties, supervision, effort and responsibilities of the jobs; (2) the conditions where the

  work was performed were basically the same; (3) the male employees were paid more under such

  circumstances.” Riser, 776 F.3d at 1196 (quoting Sprague v. Thorn Ams., Inc., 129 F.3d 1355, 1364

  (10th Cir. 1997)). “An [Equal Pay Act] plaintiff is not required to demonstrate that males, as a
                                                   17
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1473 Page 18 of 34




  class, are paid higher wages than females, as a class, but only that there is discrimination in pay

  against an employee with respect to one employee of the opposite sex.” E.E.O.C. v. Maryland Ins.

  Admin., 879 F.3d 114, 122 (4th Cir. 2018) (citation omitted).

         Plaintiff identifies Scott Strong as the relevant higher-earning male comparator for her

  Human Capital Operations Manager role and Anthony Allred as the same for her Human Capital

  Manager East Region role. Defendant does not dispute that the conditions of Clark’s employment

  were basically the same as Strong’s and Allred’s or that Vivint paid these male employees more

  than Clark. Rather, Defendant argues only that the content of Clark’s job was not “substantially

  equal” to the jobs that Strong and Allred performed. 4

         Under the Equal Pay Act, work is “substantially equal” if it requires “equal skill, effort,

  and responsibility.” 29 U.S.C. § 206(d)(1). “What constitutes equal skill, equal effort, or equal

  responsibility cannot be precisely defined,” 29 C.F.R. § 1620.14(a), but the Tenth Circuit has

  attempted to delineate that “[s]kill includes such considerations as experience, training, education,

  and ability”; “[e]ffort refers to the physical or mental exertion necessary to the performance of a

  job”; and “[r]esponsibility concerns the degree of accountability required in performing a job,”

  E.E.O.C. v. Cent. Kansas Med. Ctr., 705 F.2d 1270, 1272 (10th Cir. 1983) (citation omitted),

  overruled on other grounds by McLaughlin v. Richland Shoe Co., 486 U.S. 128 (1988). “In



  4
    The Equal Pay Act also provides four affirmative defenses for employers to justify gender pay
  disparities “made pursuant to (i) a seniority system; (ii) a merit system; (iii) a system which
  measures earnings by quantity or quality of production; or (iv) a differential based on any other
  factor other than sex.” 29 U.S.C. § 206(d)(1). The employer has the burden of persuasion, and “in
  order to prevail at the summary judgment stage, the employer must prove at least one affirmative
  defense so clearly that no rational jury could find to the contrary.” Mickelson, 460 F.3d at 1311
  (citation omitted). Because Defendant raises the defense that any wage disparities are based on
  factors other than gender for the first time in its reply memorandum, however, the court does not
  consider this affirmative defense on summary judgment. See Riser, 776 F.3d at 1201 (citation
  omitted).

                                                   18
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1474 Page 19 of 34




  interpreting these key terms . . . , the broad remedial purpose of the [Equal Pay Act] must be taken

  into consideration.” 29 C.F.R. § 1620.14(a); accord Corning Glass Works v. Brennan, 417 U.S.

  188, 208 (1974) (“The Equal Pay Act is broadly remedial, and it should be construed and applied

  so as to fulfill the underlying purposes which Congress sought to achieve.”).

          Although “[i]t is not sufficient that some aspects of the two jobs were the same,” Nulf v.

  Int’l Paper Co., 656 F.2d 553, 560 (10th Cir. 1981), it is also true that “[i]nsubstantial or minor

  differences in the degree or amount of skill, or effort, or responsibility required for the performance

  of jobs will not render the equal pay standard inapplicable,” Riser, 775 F.3d at 1196 (quoting 29

  C.F.R. § 1620.14(a)). Thus, the requirement for the plaintiff to show that she and her male

  comparator are “substantially equal” does not mean they must be “identical.” 29 C.F.R. §

  1620.14(a). Rather, the question is whether the “core functions” of the plaintiff’s and the

  comparator’s jobs require substantially equal skill, effort, and responsibility. See Riser, 775 F.3d

  at 1196. In making this determination, the court is guided by two additional principles: (1) “[j]obs

  may be equal even though one sex is given extra duties if the other sex also performs extra duties

  of equal skill, effort and responsibility, or if the extra tasks take little time and are of only peripheral

  importance,” Cent. Kansas Med. Ctr., 705 F.2d at 1273; and (2) “the fact that a female employee

  performed additional duties beyond a male comparator does not defeat the employee’s prima facie

  case under the [Equal Pay Act],” Riser, 775 F.3d at 1197 (citations omitted).

          The court concludes that material disputes of fact preclude summary judgment on

  Plaintiff’s Equal Pay Act claims. Viewing the facts in Plaintiff’s favor, Plaintiff has established

  sufficient evidence for a reasonable jury to find that both Strong and Allred performed

  substantially equal work to Clark for Plaintiff’s Equal Pay Act wage discrimination claims.




                                                      19
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1475 Page 20 of 34




             1.      Strong Comparator

         Genuine disputes of material fact exist as to whether the skill, effort, and responsibility

  required for Clark’s work as Human Capital Operations Manager was “substantially equal” to

  Strong’s position. Defendant distinguishes Strong from Clark by relying on White’s testimony that

  Strong was in charge of “building systems” for Vivint and fulfilling a higher-level strategic

  policymaking role for HR services at the company. ECF No. 70–4 at 5. Plaintiff, on the other hand,

  indicates that Strong was not at a higher level than Clark because White informed Clark that she

  took over Strong’s role in full when he left the company, including managing his team of eighteen

  direct report employees. See ECF No. 70–2 at 18. Clark also testified that after taking over Strong’s

  management position, she too performed higher-level systems development work by collaborating

  with a group to “put[] together ideas [and] com[e] up with a process” for improving Vivint’s HR

  systems. See id. at 11–12. Moreover, Clark testified that both she and Strong reported directly to

  White on various HR issues, particularly concerning results of background checks from

  prospective employees. Id. at 6–7. The substantial equality between Clark’s and Strong’s jobs is

  corroborated by Vivint’s job descriptions, which show that the two positions have substantially

  equal responsibilities and require substantially equal skill and qualifications. Compare ECF No.

  82–5 at 3 with id. at 4–5. 5 Specifically, duties Clark fulfilled after taking over Strong’s role—such

  as managing and implementing investigations, onboarding, compliance, employee relations tasks,


  5
   Although Defendant is correct that the Tenth Circuit in Riser v. QEP Energy stated that the Equal
  Pay Act “substantially equal” determination “turns on the actual content of the job—not mere job
  descriptions or titles,” 775 F.3d at 1196 (citation omitted), Defendant fails to recognize that the
  Riser court then went on to twice discuss the comparator’s job description in making its
  “substantially equal” determination in that case, see id. at 1196–97. Accordingly, although job
  descriptions are not dispositive, the duties and responsibilities outlined in the descriptions may
  corroborate other evidence concerning whether two different roles are “substantially equal” for an
  Equal Pay Act claim. See, e.g., Nulf, 656 F.2d at 560 (analyzing duties assigned in job description,
  among other considerations); Baumgardner v. ROA Gen., Inc., 864 F. Supp. 1107, 1110 (D. Utah
  1994) (same); Woodward v. Heritage Imports, 773 F. Supp. 306, 313 & n.8 (D. Utah 1991) (same).
                                                   20
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1476 Page 21 of 34




  training and development, and various tax audit facilitation—are the same responsibilities

  described in Strong’s Human Capital Director job description when he held that role. See id. at 4.

         In summary, there remain genuine disputes of material fact concerning Strong’s job duties

  and the degree to which his work overlapped or was otherwise equated in skill, effort, and

  responsibility to Clark’s job duties as HR Operations Manager. Viewing the disputed facts in

  Plaintiff’s favor, as the court must, a reasonable jury could find that Clark, in taking over Strong’s

  position after his termination, performed substantially equal work compared to the work Strong

  performed before he left Vivint. Indeed, a reasonable jury could conclude that when Clark was

  promoted to HR Operations Manager in October 2014, “any changes” to the nature of the same

  position that Strong held in the link on Vivint’s corporate chain “dealt with how the job was

  performed” but “the core functions of the position remained intact.” See Riser, 776 F.3d at 1194–

  95.

             2.      Allred Comparator

         Genuine disputes of material fact exist as to whether the skill, effort, and responsibility

  required for Clark’s position as the Human Capital Manager for the East Region were

  “substantially equal” to Allred’s position as a Human Capital Partner. Defendant contends that

  Allred was at a higher level than Clark at Vivint because he was involved in more strategic

  partnerships between HR and the Sales department, he liaised more often with Vivint’s senior

  leadership, and he conducted higher stakes investigations. See ECF No. 91 at 23–26. But Clark

  testified that she and Allred performed equal work for different parts of the company. Clark

  testified that Vivint merely hired Allred to conduct the same “HR functions . . . solely for sales”

  employees that Clark was already doing for Vivint’s operations employees by “working with the

  branch managers, with the electricians, the technicians, and so forth.” ECF No. 70–2 at 23–24.



                                                   21
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1477 Page 22 of 34




         For example, Vivint assigned both Clark and Allred the responsibility of conducting

  investigations into employee misconduct. This investigatory overlap is indicated in White’s May

  6, 2015 email to both Clark and Allred, which states that a certain internal discrimination complaint

  matter “belongs to you [Allred],” but because Allred was new and the matter was sensitive,

  “[Clark] will need to handle the investigation with white gloves.” ECF No. 70–4 at 51. White’s

  deposition testimony further suggests that she asked Clark on other occasions to work with Allred

  on investigations that otherwise fell within Allred’s responsibilities but that needed Clark’s

  assistance “to be handled carefully.” Id. at 43. Vivint also assigned onboarding and performance

  management responsibilities to both Allred and Clark, including running and processing

  background checks, disciplinary tasks such as determining whether an employee should be

  terminated, and investigating allegations of fraud as well as other employee relations functions.

  See, e.g., ECF Nos. 70–2 at 21–23; 70–6 at 41; 82–6 at 3–4.

         To corroborate Plaintiff’s identified overlap between the skill, effort, and responsibility

  required for Clark’s and Allred’s jobs, Plaintiff also emphasizes that Vivint’s job descriptions for

  Clark’s position and Allred’s position are nearly identical, with the exception that Clark’s position

  seeks an applicant with some higher credentials. See ECF No. 82–2 at 1, 3. For example, both job

  descriptions state, using almost exactly the same language, that Clark’s and Allred’s primary

  function was to handle “performance management, organization effectiveness, compensation and

  benefits, onboarding, and training.” Id. Both job descriptions indicate that Clark and Allred were

  responsible for “integrat[ing] various HR products/services/processes”; “[i]nterpret[ing]

  organizational strategies and offer[ing] up appropriate HR solutions”; “[w]ork[ing] with managers

  to establish and maintain competitive programs that attract and retain high quality employees in a

  cost effective manner”; “[c]ollaborat[ing] on development and delivery of HR policies, practices,



                                                   22
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1478 Page 23 of 34




  and procedures that guide the business while achieving compliance”; “[p]articipat[ing] in the

  internal marketing of HR to the rest of the organization”; “[i]mplement[ing] HR policies as a

  generalist”; and serving as an “HR liaison for . . . succession planning, talent management,

  employee relations, compensation, benefits, EEO, and/or training and development,” among other

  duties. Id. at 1; see also id. at 3.

          Finally, many of the points of distinction Defendant raises between Clark and Allred are

  either immaterial or occurred after Clark left the company. For example, Defendant emphasizes

  that Allred worked on Vivint’s potential merger with another company during Summer 2015, but

  that was after Clark had already ended her employment at Vivint. See Riser, 776 F.3d at 1197–98

  (ruling that post-termination duties are irrelevant). Further, Allred’s prior experience as a police

  officer is not an important consideration because such experience is not required or particularly

  relevant to the HR duties Allred and Clark performed. See, e.g., Mickelson, 460 F.3d at 1314

  (declining to consider certain experience distinctions that are not required or relevant for the job

  duties assigned). Moreover, the fact that Allred provided HR functions with a focus on Vivint’s

  sales employees rather than operations employees is not sufficient to show that Allred and Clark

  performed different tasks. See 29 C.F.R. § 1620.14(c) (“[T]he fact that jobs are performed in

  different departments or locations within the establishment would not necessarily be sufficient to

  demonstrate that unequal work is involved where the equal pay standard otherwise applies.”).

          Defendant also attempts to distinguish Allred from Clark by arguing that Clark performed

  more numerous investigations than Allred. But “the amounts of time which employees spend in

  the performance of different duties are not the sole criteria.” 29 C.F.R. § 1620.14(c). Instead, a

  reasonable jury could find that Clark was assigned more investigations because she was more

  effective than Allred, especially in light of Vivint higher-ups (such as Sadowski and White) asking



                                                  23
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1479 Page 24 of 34




  Clark to assist Allred on this function and particularly for certain sensitive matters. See, e.g., ECF

  Nos. 70–2 at 23–24; 70–4 at 43, 51; 82–12 at 1–2. What’s more, the additional tasks that Clark

  conducted “beyond [her] male comparator does not defeat the employee’s prima facie case under

  the [Equal Pay Act].” Riser, 776 F.3d at 1197 (citations omitted). For example, Plaintiff observes

  that Clark was in charge of managing direct-report employees and facilitating more onboarding

  tasks, whereas Allred did not manage employees or conduct as much onboarding beyond

  background checks. These purported “differences in skill, effort or responsibility . . . do not justify”

  finding that two jobs are unequal under the Equal Pay Act “where the greater skill, effort, or

  responsibility is required of the lower paid [gender].” 29 C.F.R. § 1620.14(a).

          The thin distinctions that Defendant emphasizes concerning the types of duties that Allred

  and Clark performed merely represent “job differences that are ‘not significant in amount or

  degree’” and are insufficient to “support a wage differential” between employees. Riser, 776 F.3d

  at 1198 (citation omitted). See also Cent. Kansas Med. Ctr., 705 F.2d at 1273 (finding that

  differences in the comparators duties may be “equalized by additional responsibilities” requiring

  similar skill and effort by the plaintiff). Therefore, resolving disputed facts in Plaintiff’s favor, a

  reasonable jury could find that the skill, effort, and responsibility required to perform Clark’s job

  was “substantially equal” to that required to perform Allred’s job.

          In sum, there remain genuine disputes of material fact concerning (1) whether Clark’s

  position as Human Capital Operations Manager involved duties and required skill, effort, and

  responsibility that were substantially equal compared to those in Strong’s position as Human

  Capital Director when Clark took over Strong’s position in October 2014; and (2) whether Clark’s

  position as Human Capital Manager East Region involved duties and required skill, effort, and

  responsibility that were substantially equal to those in Allred’s role as Human Capital Partner while



                                                    24
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1480 Page 25 of 34




  Clark and Allred worked these positions at the same time in early 2015. Viewing these disputed

  facts in favor of Plaintiff, a reasonable jury could conclude that Vivint violated the Equal Pay Act

  by paying Strong and Allred nearly double what Vivint paid Clark.

           C.     T ITLE VII W AGE D ISCRIMINATION

           Plaintiff also brings Title VII claims of wage discrimination based on her gender. Title VII

  prohibits an employer from “discriminat[ing] against any individual with respect to [her]

  compensation . . . because of such individual’s” gender. 42 U.S.C. § 2000e-2(a)(1). Unlike the

  Equal Pay Act, Title VII requires that “a plaintiff must prove that the employer intentionally

  discriminated against her because of her [gender].” Mickelson, 460 F.3d at 1311 (citing Jaramillo

  v. Colo. Judicial Dept., 427 F.3d 1303, 1306 (10th Cir. 2005)). Where a plaintiff seeks to use

  circumstantial evidence to make her discriminatory intent showing, the court employs the familiar

  McDonnell Douglas burden-shifting framework. Riser, 776 F.3d at 1199–200 (citing McDonnell

  Douglas Corp. v. Green, 411 U.S. 792 (1973)). Under this framework:

                  First a plaintiff must establish a prima facie case of pay
                  discrimination. If the plaintiff succeeds, the burden shifts to the
                  defendant to articulate a legitimate, nondiscriminatory reason for its
                  actions. If the defendant does so, the burden shifts back to the
                  plaintiff to show that his or her protected characteristic was “a
                  determinative factor in the defendant’s employment decision” or
                  that the defendant’s explanation was merely pretextual.

  Id. at 1200 (citation omitted). To demonstrate a prima facie case of gender-based wage

  discrimination under Title VII, Plaintiff must show: “(1) she is a member of a protected class, . . .

  and (2) she occupied a job similar to higher paid jobs occupied by . . . male employees.” Daniels

  v. United Parcel Serv., Inc., 701 F.3d 620, 636 (10th Cir. 2012) (citing Mickelson, 460 F.3d at

  1311).

           Defendant contends that it is entitled to summary judgment on Plaintiff’s Title VII wage

  discrimination claims by relying on the argument that Clark is not similarly situated to Strong or
                                                   25
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1481 Page 26 of 34




  Allred. See ECF No. 70 at 36–38. However, as Defendant concedes, job similarity requirements

  under Title VII are less stringent than under the Equal Pay Act. See ECF No. 91 at 36. Thus, the

  court’s Equal Pay Act conclusion concerning the substantial equality between Strong’s and

  Allred’s positions and Clark’s positions also applies to the analysis for Plaintiff’s Title VII wage

  discrimination claims. Accordingly, the court denies summary judgment on these claims.

         D.      T ITLE VII R ETALIATION C LAIM

         Plaintiff also alleges that Defendant retaliated against her in violation of Title VII when

  Vivint relocated her position and failed to offer her a transfer after she had twice complained of

  discriminatory treatment and gender pay gaps at Vivint. Title VII retaliation claims also employ

  the same McDonnell Douglas burden-shifting approach described above. See Argo, 452 F.3d at

  1202. To state a prima facie Title VII retaliation claim, a plaintiff must demonstrate: “(1) that [she]

  engaged in protected opposition to discrimination, (2) that a reasonable employee would have

  found the challenged action materially adverse, and (3) that a causal connection existed between

  the protected activity and the materially adverse action.” Id. (citing Burlington N. & Santa Fe Ry.

  Co. v. White, 548 U.S. 53, 66–68 (2006)) (footnote omitted). At the second step, the Supreme

  Court has clarified that the adverse action is anything that might “dissuade[] a reasonable worker

  from making or supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. Co., 548

  U.S. at 68. “Once the plaintiff establishes a prima facie case, the burden of production shifts to the

  employer to articulate a legitimate, nondiscriminatory reason for the adverse action. The burden

  then shifts back to the plaintiff to show that the employer’s proffered reason is pretext.” Mickelson,

  460 F.3d at 1316 (citations omitted).

         Here, Defendant contends that Clark has not established causation and that Clark has failed

  to show that Vivint’s proffered nondiscriminatory justification for its actions was pretextual. See

  ECF No. 70 at 40 & n.6. Accordingly, the court assumes for purposes of this Motion that Clark
                                                    26
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1482 Page 27 of 34




  engaged in protected activity by complaining of alleged gender discrimination at Vivint and that

  she experienced a materially adverse action when Vivint relocated her position to the East Coast

  and failed to offer her a transfer.

                      1. Causal Connection Between Protected Activity and Adverse Action

          The Tenth Circuit has held that a “retaliatory motive may be inferred when an adverse

  action closely follows protected activity.” Anderson v. Coors Brewing Co., 181 F.3d 1171, 1179

  (10th Cir. 1999) (citation omitted). The closer the adverse employment action occurs to the

  protected activity, the more likely it is to evidcence a causal connection. Id. A one-and-a-half-

  month period may, by itself, establish causation. Id. (citing Ramirez v. Oklahoma Dept. of Mental

  Health, 41 F.3d 584, 596 (10th Cir. 1994)). On the other hand, a three month period, without

  additional evidence, may not support a finding of causation. Id. (citing Richmond v ONEOK, Inc.,

  120 F.3d 205, 209 (10th Cir. 1997).

          Defendant points out that Clark raised complaints about her pay on February 4, 2015, and

  that it was not until April 16, 2015 that Sadowski and Sabin informed her that her position was

  being relocated. Defendant asserts that this period of about ten weeks is too long, without

  additional evidence, to establish causation. It further asserts that Clark has pointed to no such

  additional evidence.

          Clark responds that causation may be established solely by temporal proximity, and that

  even if it could not, she has provided additional evidence of causation. To support her temporal

  proximity argument, she points to White’s testimony that Sadowski and Sabin had discussed

  relocating Clark’s position for some time before bringing it up with White. White also testified

  that Sadowski made the initial decision to relocate the position, although White had final say in

  the matter. Clark asserts that, drawing reasonable inferences in her favor, these facts suggest that

  the temporal proximity was closer than ten weeks. Clark also argues that two additional facts
                                                  27
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1483 Page 28 of 34




  support a finding of causation: she was not offered the opportunity to transfer with the position, 6

  and Defendant hired Jennica Zern to a nearly identical position, Human Capital Manager, four

  days after Clark was notified of her termination.

          The temporal proximity question in this matter presents a thorny line-drawing problem.

  Ten weeks falls in between the six-week period in Ramirez, 41 F.3d at 596, and the three-month

  period in Richmond, 120 F.3d at 209. Fortuitously, the Tenth Circuit’s decision in Anderson

  provides some guidance. In that case, the court faced a time period very similar to the one in this

  case—the employer’s adverse action came two months and one week after the plaintiff’s protected

  activity. Anderson, 181 F.3d at 1179. The Anderson court likewise acknowledged that this

  presented a line-drawing problem. Id. While it ultimately did not decide whether the nine-week

  period alone could establish causation, 7 the fact that the Tenth Circuit panel recognized it as a close

  question militates against Defendant’s argument that this court should declare, as a matter of law,

  that a ten-week period is too great to establish causation. In addition, the period here is almost

  certainly shorter than ten weeks—it is reasonable to infer that the decision to relocate Clark’s

  position and terminate her came at some point before she was notified of the decision on April 16.




  6
     Defendant argues that Clark’s evidence on this point—statements made to her by Sabin and
  Sadowski during her meeting with them on April 16, 2015—constitute inadmissible hearsay. This
  is wrong—the statements are those of an opposing party under Federal Rule of Evidence 801(d)(2).
  Defendant argues that Sabin and Sadowski’s statements do not qualify for this exception because
  Sabin and Sadowski had decision-making authority only over the decision to move the position to
  the East, but not specifically over Clark’s termination. But those two moves were part and parcel—
  it would be disingenuous to attempt to separate them to make a technical evidentiary argument.
  Defendant also argues that White, not Sabin and Sadowski, had final decision-making authority
  over Clark’s employment. But the case law does not require that an individual have final
  decisionmaking authority over the employment to qualify as a party opponent under Rule
  801(d)(2); involvement in the decision-making process suffices. See Johnson, 437 F3d at 1209.
  7
    The Anderson court did not decide the issue of temporal proximity because it concluded that even
  if the plaintiff established a prima facie case of retaliation, she could not show that her employer’s
  proffered reasons for terminating her were pretextual. See Anderson, 181 F.3d at 1179.
                                                    28
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1484 Page 29 of 34




  Indeed, White testified that Sadowski came to her with the decision after having contemplated it

  for some time. And Vivint concedes that Sadowski had decision-making authority over this matter,

  even if it was not final decision-making authority. See ECF No. 91 at 33.

         In addition to the temporal proximity of the protected activity and the adverse action, Clark

  presents additional facts that bolster her prima facie case of causation. She relies on statements by

  Sadowski and Sabin in their April 16, 2015 meeting with her. Clark testified that Sabin told her in

  the meeting that he did not think moving to the East was an option for her. Clark Depo. at 148:8–

  13. And while she expressed that she was “willing to explore the option [of moving with the

  position], and Sabin and Sadowski said they would “look at making arrangements” for her, Sabin

  and Sadowski never offered Clark the option of keeping her position. Id. at 149:1–20. Clark admits

  that she did not follow up with them, ask them to look into the matter, or further express interest

  in moving with the position. However, she repeatedly explained that this was because Sabin and

  Sadowski made it clear that it was not an option. Id. at 148:8–23; 150:12–19. Further supporting

  her contention that Vivint would not allow her to stay in her position is the fact that in the same

  meeting, Sadowski and Sabin indicated that her employment would end in 45 days and that she

  would receive severance pay. See ECF No. 70-2 at 126. That Clark was never offered the chance

  to keep her position supports her causation argument—it tends to show that the move to relocate

  the Human Capital Manager position to the East was motivated by Defendant’s desire to be rid of

  Clark and was not purely a business decision. 8



  8
    In its Reply brief, Defendant argues that Plaintiff must show “but-for” causation—that but for
  the plaintiff’s protected conduct, the employer would not have taken the action it did— to establish
  a prima facie case. See ECF No. 91 at 37 (citing Melin v. Verizon Bus., Inc., 595 F. App’x 736, 738
  (10th Cir. 2014). However, in its Motion, Defendant argued that but-for causation only applies at
  the pretext stage. See ECF No. 70 at 39 (citing Thomas v. Berry Plastics Corp., 803 F.3d 510, 516
  (10th Cir. 2015). Because it was raised for the first time in the Reply brief, the court will not
  consider the argument that but-for causation also applies at the prima facie showing stage. See
                                                    29
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1485 Page 30 of 34




                     2. Pretext

         Defendant’s proffered nondiscriminatory justification for the adverse action of relocating

  Clark’s Human Capital Manager of the East Region position to the East Coast is the benefit of

  having a regional HR manager physically “located within her geographic territory.” ECF No. 70

  at 42. Defendant argues that this justification is not pretextual because Defendant knew the

  advantages of such a relocation from observing “the benefits to having the West regional manager,

  Rojas, located within her geographic territory.” Id. Defendant specifies that these geographic

  proximity benefits include enabling the regional manager to “regularly travel[] within [the

  territory] to visit locations and become familiar with employees at the different locations” with

  “more face-to-face interactions”; “notice things while visiting offices that she otherwise would not

  have had she been communicating by telephone,” such as employees abusing worktime or

  improper storage of company materials; “respond quickly and in-person to investigations” as well

  as “have rapport with witnesses” and “assess credibility through witness demeanor”; and overall

  “buil[d] relationships with Vivint Solar employees in the field” to “achieve[] a higher level of trust

  than telephone conversations allowed.” ECF No. 70 at 25–26.

         To rebut Defendant’s proffered justification of geographic proximity benefits, Plaintiff

  must “show pretext by revealing such weaknesses, implausibilities, inconsistencies, incoherencies,

  or contradictions in the employer’s proffered legitimate reasons for its action that a reasonable

  factfinder could rationally find them unworthy of credence.” Mickelson, 460 F.3d at 1315 (citation

  omitted); see also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000) (holding



  Riser, 776 F.3d at 1201. Even if the court required a showing of but-for causation at this stage,
  Plaintiff has satisfied that burden. As explained more fully in Section III.D.2 below, while
  Defendant may have had legitimate reasons to move the position into the region it served, it did
  not articulate a reason for failing to allow Clark to move with the position. In other words, it did
  not proffer a legitimate reason for terminating Clark.
                                                   30
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1486 Page 31 of 34




  that “plaintiff’s prima facie case, combined with sufficient evidence to find that the employer’s

  asserted justification is false, may permit the trier of fact to conclude that the employer unlawfully

  discriminated”). “‘[P]retext can be shown in a variety of ways,’ and ‘there is no one specific mode

  of evidence required to establish the discriminatory inference.’” Riser, 776 F.3d at 1200 (citation

  omitted). However, the court’s role in examining a defendant’s justification is not “to ask whether

  the employer’s decision was ‘wise, fair or correct, but whether [the employer] honestly believed

  the [legitimate, nondiscriminatory] reasons [it gave for its conduct] and acted in good faith on

  those beliefs.’” Johnson, 594 F.3d at 1211 (citation omitted) (alterations in original). In other

  words, “[t]o support an inference of pretext, . . . a plaintiff must . . . come forward with evidence

  that the employer didn’t really believe its proffered reasons for action and thus may have been

  pursuing a hidden discriminatory agenda.” Id. Plaintiff’s pretext “evidence, including testimony,

  must be based on more than mere speculation, conjecture, or surmise.” Bones v. Honeywell Int’l,

  Inc., 366 F.3d 869, 875 (10th Cir. 2004). Moreover, “[a]n articulated motivating reason is not

  converted into pretext merely because, with the benefit of hindsight, it turned out to be poor

  business judgment.” Rivera v. City & Cty. of Denver, 365 F.3d 912, 925 (10th Cir. 2004) (citations

  omitted).

         Plaintiff offers several arguments to rebut Defendant’s proffered justifications, but her

  strongest is that she was not offered the possibility to move with the position. Defendant’s

  justifications focus on the wrong action—the relocation of the position, rather than on Clark’s

  termination itself. Its proffered evidence tends to show why it relocated Clark’s position—it

  wanted the Human Capital Manager to be located in the region he or she served. But that does not

  explain why Defendant did not want Clark to fill that position. In the same meeting in which Sabin




                                                   31
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1487 Page 32 of 34




  and Sadowski informed Clark that the position was to be relocated, they also informed her that she

  was to be terminated and receive a severance package in 45 days. 9

         Defendant responds that it did not deny Clark the chance to relocate with the position or

  reapply within the company. Rather, it asserts that Clark did not take affirmative steps to keep her

  position, other than once expressing her willingness to relocate in the April 16 meeting. Defendant

  further argues that even if Clark did come away with the impression that she could not continue

  working at Vivint Solar, this subjective belief is not enough to preclude summary judgment. See

  Aramburu v. Boeing Co., 112 F.3d 1398, 1408 n.7 (10th Cir. 1997) (explaining that an employee’s

  “subjective belief of discrimination is not sufficient to preclude summary judgment.”) (citation

  omitted). While it may be true that a plaintiff’s subjective belief alone may not preclude summary

  judgment, a reasonable juror could find Clark’s belief to have been objectively reasonable. An

  employee could reasonably believe that continued employment is no longer an option when she

  has been told that her supervisor “need[ed] her gone,” see Clark Depo. 173:22–174:21, when she

  has been informed by her direct supervisors that her employment will terminate in 45 days, has

  been offered a severance package, and has been told that transferring to a new location is not an

  option. And a reasonable juror could find that an employee in such a position may reasonably

  believe that affirmatively seeking continued employment with the company would be futile.

         Thus, while Defendant may have had legitimate, nondiscriminatory reasons for relocating

  the position, it has not offered a legitimate, nondiscriminatory reason for terminating Clark rather

  than offering her a chance to transfer. Clark offered additional facts to show that Defendant’s

  justifications were pretextual, including that her position was not filled for over a year and that




  9
   Defendant argues that Sabin and Sadowski’s statements to Clark in the meeting are inadmissible
  hearsay, but as explained in the preceding section, this argument is unavailing.
                                                  32
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1488 Page 33 of 34




  Defendant hired Jennica Zern to a similar position around the same time Clark was terminated.

  But the court need not address these additional arguments because Defendant did not offer a

  legitimate reason for failing to offer Clark the opportunity to transfer and keep her position.

         E.         D EFENDANT ’ S P ARTIAL M OTION FOR S UMMARY J UDGMENT

         Defendant alternatively argues that if the court does not grant its Motion in its entirety, the

  court should enter partial summary judgment in favor of Defendant “on Clark’s Title VII and

  [Equal Pay Act] claim for damages for the period of November 11, 2013 through October 20,

  2014” because that period is not pertinent to Plaintiff’s wage discrimination claims. ECF No. 70

  at 43. Defendant argues that during this time, Clark worked as an HR Generalist at Vivint and

  Clark affirmed in her deposition testimony that Vivint did not pay her discriminatorily in this

  position. See 70–2 at 6. Plaintiff does not object to Defendant’s request. Therefore, the court rules

  that the period of November 11, 2013 through October 20, 2014 will not be considered for any

  damages calculation for Plaintiff’s Title VII and Equal Pay Act wage discrimination claims.

                                            IV.    ORDER

         For the foregoing reasons, Defendant’s Motion for Summary Judgment is GRANTED IN

  PART and DENIED IN PART. Specifically, the court:

         1. Resolves the parties’ evidentiary disputes by (a) disregarding Mike Chonko’s

              statements insofar as they are offered to prove Vivint’s intent to terminate Clark, but

              considering them insofar as they are offered for their effect on Clark; (b) considering

              Exhibit 7 to Clark’s deposition to the extent the contents of that exhibit may be

              presented in an admissible form through Clark’s testimony at trial; (c) considering

              Wilcken’s Human Capital Partner salary as relevant evidence; and (d) disregarding

              Sperling’s declaration because Defendant failed to disclose her as a witness under Rule

              26;

                                                   33
Case 2:17-cv-00144-JNP-JCB Document 107 Filed 11/23/20 PageID.1489 Page 34 of 34




        2. DENIES summary judgment for Defendant on Plaintiff’s Equal Pay Act wage

           discrimination claim;

        3. DENIES summary judgment for Defendant on Plaintiff’s Title VII wage discrimination

           claim based on gender and GRANTS summary judgment for Defendant on Plaintiff’s

           Title VII wage discrimination claim based on religion;

        4. DENIES summary judgment for Defendant on Plaintiff’s Title VII retaliation claim;

           and

        5. GRANTS partial summary judgment for Defendant concerning any alleged damages

           for the period of November 11, 2013 to October 20, 2014 on Clark’s Equal Pay Act

           and Title VII wage discrimination claims.



        Signed November 23, 2020


                                      BY THE COURT:


                                                    ____________________________
                                                    Jill N. Parrish
                                                    United States District Court Judge




                                               34
